REINHARD, Judge.
Plaintiffs appeal from an order of the trial court granting a motion to dismiss filed by defendant, City of Chester, Illinois.
Plaintiffs filed a three count petition against the City of Chester, Illinois, and two police officers, Russell A. Helmers and Dale G. Voile, for the wrongful death of their son arising out of a high speed chase in Perry County, Missouri. On February 24, 1983, Helmers and Voile filed their answer. On the same date, the City of Chester filed a motion to dismiss alleging that Counts I, II and III of plaintiffs’ petition failed to state a cause of action against it and that it was immune from suit by reason of sovereign immunity.
On September 15, 1983, the trial court granted the City of Chester’s motion to dismiss as to all three counts of the petition. This appeal ensued. The causes of action against the individual police officers are still pending and consequently the trial court’s order did not dispose of all the parties and all of the issues. Such a judgment is not ripe for appeal. Baumstark v. Jordan, 540 S.W.2d 611 (Mo.App.1976). *744No attempt was made to have the trial court denominate the order as a final ap-pealable order pursuant to Rule 81.06.
This court must order a dismissal of the appeal sua sponte if the judgment is not final. The judgment as to one defendant does not constitute a final appealable order. Massey v. Hamilton, 564 S.W.2d 618, 619 (Mo.App.1978); New Age Federal Savings and Loan Ass’n v. Miller, 461 S.W.2d 876 (Mo.1970).
Appeal dismissed.
DOWD, C.J., and CRIST, J., concur.